Citation Nr: 1423782	
Decision Date: 05/27/14    Archive Date: 06/03/14

DOCKET NO.  13-04 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death. 

2.  Entitlement to Dependency and Indemnity Compensation (DIC) under the provisions of 38 U.S.C.A. § 1318.

3.  Entitlement to accrued benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to November 1971 and from June 1975 to April 1990.  The appellant is his widow.

This matter comes before the Board of Veterans' Appeals (Board or BVA) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire.

In January 2014, the Veteran testified at a videoconference hearing.  A transcript of that hearing is of record.

In preparing to decide the issues on appeal, the Board has reviewed the contents of the Veteran's electronic ("Virtual VA or VBMS") file, as well as the evidence in his physical claims file.

The issue of entitlement to service connection for the cause of the Veteran's death is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  The Veteran died in July 2009. 

2.  At the time of the Veteran's death, service connection had been in effect since May 1, 1990, for dense fibrotic macular scar of the left eye rated as 30 percent disabling, osteoarthritis of the knees rated as 10 percent disabling, posttraumatic stress disorder (PTSD) rated as 10 percent disabling, as well postoperative residual scar of the right dorsal wrist due to ganglion cyst excision,  scar of the right jaw and right chest, scar residuals from fragment wounds to the right ear, right thumb, and index finger, all rated as noncompensably disabling.  The combined rating for all of the Veteran's service-connected disabilities at the time of his death was 40 percent.

3.  There was no pending claim for benefits at the time of the Veteran's death.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to DIC under the provisions of 38 U.S.C.A. § 1318 are not met. 38 U.S.C.A. §§ 5107, 1318 (West 2002); 38 C.F.R. § 3.22 (2013).

2.  The criteria for entitlement to accrued benefits have not been met.  38 U.S.C.A. § 5121(a) (West 2002); 38 C.F.R. § 3.1000(a) (2013).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the appellant in October 2010 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  The case was most recently readjudicated in January 2013. 

During the January 2014 Board hearing, the undersigned explained the issues on appeal and asked question designed to elicit evidence that may have been overlooked with regard to the claim. These actions provided an opportunity for the appellant and her representative to introduce material evidence and pertinent arguments, in compliance with 38 C.F.R. § 3.103(c)(2) and consistent with the duty to assist.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim.  There is no evidence that additional records have yet to be requested. 

DIC Pursuant to 38 U.S.C.A. § 1318

A surviving spouse may establish entitlement to DIC in the same manner as if the veteran's death were service connected where it is shown that the veteran's death was not the result of willful misconduct, and the veteran (1) was continuously rated totally disabled for the 10 years immediately preceding death, or (2) was rated totally disabled upon separation from service, was continuously so rated, and died more than five but less than ten years after separation from service, or (3) the veteran was a former prisoner of war who died after September 30, 1999, and the disability was continuously rated totally disabling for a period of not less than one year immediately preceding death.  38 U.S.C.A. § 1318(b); 38 C.F.R. § 3.22(a). 

The Veteran retired from active service in April 1990; he died in July 2009.  At the time of the Veteran's death, service connection had been in effect since May 1, 1990, for dense fibrotic macular scar of the left eye rated as 30 percent disabling, osteoarthritis of the knees rated as 10 percent disabling, posttraumatic stress disorder (PTSD) rated as 10 percent disabling, as well postoperative residual scar of the right dorsal wrist due to ganglion cyst excision,  scar of the right jaw and right chest, scar residuals from fragment wounds to the right ear, right thumb, and index finger, all rated as noncompensably disabling.  The combined rating for all of the Veteran's service-connected disabilities at the time of his death was 40 percent.  On his original claim for service connection received by VA in April 1991, the Veteran denied ever having been a prisoner of war.  

Based on the evidence of record, the Board find that the requirements of 38 U.S.C.A. § 1318 for an award of DIC benefits are not met.  The evidence fails to show the Veteran was continuously rated totally disabled during the 10 years preceding his death, died within five years of discharge from active duty, or was a former prisoner of war.  The Board notes that the phrase "entitled to receive" includes a situation in which a veteran would have received total disability compensation at the time of death for service connected disability for the required time period but for clear and unmistakable error (CUE) committed by VA in a decision on a claim filed in the Veteran's lifetime however the appellant has not alleged any errors in the September 1991 rating decision. 38 C.F.R. § 3.22(b)(1).  There are also other bases under 38 C.F.R. § 3.22(b)(3) under which a Veteran may be considered to have been entitled to receive the required compensation, but those are not applicable in this case. As such, the criteria for DIC have not been met and the appellant's claim is, therefore, denied.

Accrued Benefits

Periodic monetary benefits to which a veteran was entitled at the time of death, under existing ratings or decisions, or based on evidence in the file at the date of death (i.e., accrued benefits) are to be paid on the death of the veteran to the first listed survivor of the following:  surviving spouse, children (in equal shares), and dependent parents.  In all other cases, only so much of the accrued benefit may be paid as may be necessary to reimburse the person who bore the expense of last sickness or burial.  38 U.S.C.A. § 5121(a)(2); 38 C.F.R. § 3.1000(a)(1).

A veteran must have had a claim pending at the time of his death for such benefits or else be entitled to them under an existing rating or decision in order for a surviving spouse to be entitled to accrued benefits.  See Jones v. West, 136 F.3d 1296 (Fed. Cir. 1998).  

In this case, there is no documentation in the claims file indicating that the Veteran had any claim for benefits pending at the time of his death.  In this regard, the claims file also does not contain any documents that could be construed as a formal or informal claim for benefits that were filed prior to the Veteran's death but not adjudicated.

Accordingly, given that there were no claims pending at the time of the Veteran's death, there are no accrued benefits payable to the appellant.  

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the appellant's claims, that doctrine is not applicable in the instant appeal.  38 U.S.C.A. § 5107(b).



ORDER

Entitlement to DIC under the provisions of 38 U.S.C.A. § 1318 is denied.

Entitlement to accrued benefits is denied.


REMAND

In order to establish service connection for the cause of the Veteran's death, the evidence must show that a disease or disability incurred in or aggravated by service either caused or contributed substantially or materially to cause death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a).  

The certificate of death indicates that the Veteran died from esophageal cancer in July 2009.  In correspondence and testimony at the Board hearing in January 2014, the appellant contends that the Veteran's death is the result of exposure to the defoliant Agent Orange during his service in the Republic of Vietnam (RVN).

The Veteran's service personnel records indicate that he participated in many combat operations in RVN, sustaining shrapnel wounds on the right jaw and right side of the body while engaged in action against hostile forces in April 1967 during his first combat operation.  Thus, presumed exposure to herbicides, including Agent Orange, is conceded.       

In this case, however, cancer of the esophagus is specifically listed as a disorder for which service connection is not presumed as a result of herbicide exposure.  See Notice, 75 Fed. Reg. 247  81,332-35 (Dec. 27, 2010).  Despite this fact, the regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. §§ 3.303(d), 3.309(e) (2013).  In other words, a presumption of service connection provided by law is not the sole method for showing causation in establishing a claim for service connection for disability due to herbicide exposure.  

There is no medical opinion of record which addresses whether a medical nexus exists between the Veteran's esophageal cancer and his presumed in-service exposure to herbicides.  This is a question, which requires a medical opinion.  Wood v. Peake, 520 F.3d 1345, 1347-48 (Fed. Cir. 2008) (VA is excused from providing assistance in the form of a medical opinion pursuant to the general duty to assist under 38 U.S.C.A. § 5103A(a) only when "no reasonable possibility exists that such assistance would aid in substantiating the claim").     

Accordingly, the case is REMANDED for the following action:

1.  The appellant should be sent an additional VCAA notice letter to comply with the holding in Hupp v. Nicholson, 21 Vet. App. 342, 352 (2007) by containing:  (1) a statement of the conditions for which the Veteran was service connected at the time of his death; (2) an explanation of the evidence and information required to substantiate a dependency and indemnity compensation claim, including for cause of death, based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a dependency and indemnity compensation claim based on a condition not yet service connected.   

2.  The claims file should be referred for review by a VA physician with the appropriate expertise for an opinion as to the medical probabilities that the Veteran's esophageal cancer was causally or etiologically related to the Veteran's period of active service, to include exposure to herbicides in Vietnam.  

It would be helpful if the examiner would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  

The examiner should provide a complete rationale for any opinion provided.

3.  The case should be reviewed on the basis of the additional evidence.  If the benefit sought is not granted in full, the appellant and her representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


